Flora A. Norman, proceeding pro se, appeals a district court judgment that affirmed the Commissioner’s denial of her claim for social security disability benefits. The case has been referred to this panel pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 84(a).
In her sole contention preserved for appeal, Norman argues that the Commissioner erred by not ordering a consultative examination. Both parties have filed briefs.
Upon review, we conclude that the Commissioner did not err by failing to order a consultative examination. It is the claimant’s burden to prove that she is disabled. She is responsible for furnishing evidence that can be used to reach the conclusion that she is disabled. 20 C.F.R. § 404.1512(a). Only under special circumstances — when a claimant is without counsel, not capable of presenting an effective case, and unfamiliar with hearing procedures — does the ALJ have a special duty to develop the record. Lashley v. Secretary of Health and Human Servs., 708 F.2d 1048, 1051-52 (6th Cir.1983). Norman was represented by counsel at the administrative level; therefore, the Commissioner had no special duty in this case.
Our review otherwise indicates that the record was adequate.
Accordingly, we affirm the district court’s judgment. Rule 34(j)(2)(C), Rules of the Sixth Circuit.